     ACKERMANN & TILAJEF, P.C.
 1   Craig J. Ackerman, CA Bar No. 229832
     cja@ackermanntilajef.com
 2   1180 South Beverly Drive, Suite 610
     Los Angeles, California 90035
 3   Telephone: (310) 277-0614
     Facsimile: (310) 277-0635
 4
     MELMED LAW GROUP P.C.
 5   Jonathan Melmed, CA Bar No. 290218
     jm@melmedlaw.com
 6   1180 South Beverly Drive, Suite 610
     Los Angeles, California 90035
 7   Telephone: (310) 824-3828
     Facsimile: (310) 862-6851
 8
     Attorneys for Plaintiff and the Putative Class
 9
     LITTLER MENDELSON, P.C.
10   Alecia W. Winfield, CA Bar No. 209661
     Christina M. Cila, CA Bar No. 313226
11   2049 Century Park East, 5th Floor
     Los Angeles, California 90067
12   Telephone: (310) 553-0308
     Facsimile: (310) 553-5583
13
     Attorneys for Defendant E & A Protective Services-Bravo, LLC
14
                                    UNITED STATE DISTRICT COURT
15
                                  EASTERN DISTRICT OF CALIFORNIA
16

17
     RICHARD MARTINEZ, an individual, on                   CASE NO.: 1:18-cv-00658-DAD-BAM
18
     behalf of the State of California, as a private
     attorney general,                                     [CLASS ACTION]
19

20                  Plaintiff,                             NOTICE OF SETTLEMENT & JOINT
     v.                                                    STIPULATION TO REQUEST TO
21                                                         VACATE ALL OUTSTANDING
     E & A PROTECTIVE SERVICES-BRAVO,                      HEARINGS AND DEADLINES AND
22   LLC, a Virginia Limited Liability Company, and        REQUEST TO SET A HEARING DATE
     DOES 1 to 10, inclusive,                              FOR PRELIMINARY APPROVAL OF
23                                                         CLASS AND PAGA REPRESENTATIVE
                    Defendant.                             ACTION SETTLEMENT; ORDER
24

25
                                                           Complaint Filed: May 14, 2018
26
27
                                                       1
28                     NOTICE OF SETTLEMENT & JOINT STIPULATION TO REQUEST TO VACATE
                       ALL OUTSTANDING HEARINGS AND DEADLINES AND REQUEST TO SET A
                                   HEARING DATE FOR PRELIMINARY APPROVAL
     IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD:
 1
            Plaintiff Richard Martinez (“Plaintiff”) and Defendant E & A Protective Services-Bravo, LLC
 2
     (“Defendant”) (together referred to herein as the “Parties”), by and through their respective counsel
 3   of record, hereby stipulate as follows:
 4          WHEREAS, after a productive exchange of information, and after a full-day mediation, the
 5   Parties resolved this matter on a class-wide basis, and, as such, agreed that a class should be certified

 6   for the purpose of settlement alone.
            WHEREAS, the Parties have already entered into a Memorandum of Understanding, which
 7
     sets forth the basic settlement terms, and are in the process of drafting a long-form Settlement
 8
     Agreement and proposed Class Notice for the Court’s review.
 9
            NOW, THEREFORE, in light of the Parties’ agreement, the Parties hereby request that: (1)
10   all hearings and deadlines be vacated; and (2) the Court schedule a forthcoming hearing on the motion
11   for preliminary approval of class and PAGA representative action settlement, at a date in March 2019.
12
     IT IS SO STIPULATED.
13
     Dated: March 6, 2019                   Respectfully submitted,
14                                          MELMED LAW GROUP P.C.
                                            ACKERMANN & TILAJEF, P.C.
15
                                            /s/ Jonathan Melmed_____________
16                                          Jonathan Melmed, Esq.
                                            Craig J. Ackermann, Esq.
17                                          Attorneys for Plaintiff
18   Dated: March 6, 2019                   Respectfully submitted,
                                            LITTLER MENDELSON, P.C.
19
                                            /s/ Christina M. Cila_____________
20                                          Christina M. Cila, Esq.
                                            Alecia Winfield, Esq.
21                                          Attorneys for Defendant
22                                             Local Rule Attestation
23          Pursuant to Local Rule 131(e) I attest that all of the signatories listed above concur in this
24   filing’s content and have authorized the filing of this document.

25                                          /s/ Jonathan Melmed_____________
                                            Jonathan Melmed, Esq.
26
27
                                                         2
28                     NOTICE OF SETTLEMENT & JOINT STIPULATION TO REQUEST TO VACATE
                       ALL OUTSTANDING HEARINGS AND DEADLINES AND REQUEST TO SET A
                                   HEARING DATE FOR PRELIMINARY APPROVAL
 1                                                 ORDER

 2          Pursuant to the parties’ stipulation and notice of settlement, and for good cause appearing, all

 3   hearings and deadlines currently scheduled in this action are HEREBY VACATED. Based on the

 4   Court’s availability, a hearing on the motion for preliminary approval of class action settlement is

 5   HEREBY SET on April 16, 2019, at 9:30 a.m. in Courtroom 5 (DAD) before District Judge Dale

 6   A. Drozd. If the parties will be filing a joint motion, such motion shall be filed 14 days before the

 7   hearing; otherwise the parties shall follow the briefing scheduling as stated in Local Rule 230.

 8
     IT IS SO ORDERED.
 9

10      Dated:     March 11, 2019                             /s/ Barbara   A. McAuliffe            _
                                                       UNITED STATES MAGISTRATE JUDGE
11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26
27
                                                       3
28                    NOTICE OF SETTLEMENT & JOINT STIPULATION TO REQUEST TO VACATE
                      ALL OUTSTANDING HEARINGS AND DEADLINES AND REQUEST TO SET A
                                  HEARING DATE FOR PRELIMINARY APPROVAL
